DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,4,5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee H et al. (KR 2018044446; see attached Figure below).
For claim 1, Lee H et al. teaches an animal enrichment tool, comprising:
a shaped frame (10);
a first sensory head (313) positioned at one end of the shaped frame; and
a second sensory head (40) positioned at another end of the shaped frame (see attached Figure below).
For claim 4, Lee H et al. teaches wherein the frame generally includes a bridge section (10), a first end section extending from one end of the bridge section, and a second end section extending from another end of the bridge section (see attached Figure below).
For claim 5, Lee H et al. teaches wherein the frame is s-shaped (see attached Figure below).
For claim 7, Lee H et al. teaches wherein the bridge section is elongated body having a wave shape like shape, whereby opposite ends curve away from each other (see attached Figure below).

For claim 9, Lee H et al. teaches wherein the first end section is an elongated body having a first handle section and a first head support section (see attached Figure below).
For claim 10, Lee H et al. teaches wherein the first end section has an arcuate shape that matches the shape of an end of the bridge section to which it extends (see attached Figure below).
For claim 11, Lee H et al. teaches wherein the first handle section is elongated body having an arcuate shape and a plurality of grips (see attached Figure below).

    PNG
    media_image1.png
    1397
    1101
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2,3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee H et al. (KR 2018044446).
For claim 2, as described above, Lee H et al. disclose most of the claimed invention except for mentioning wherein the frame is an elongated, monolithic body of molded plastic.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  so as to include the use of molded plastic, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Lee H et al.. 
For claim 3, as described above, Lee H et al. disclose most of the claimed invention except for mentioning wherein the frame from fiber impregnated plastic.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Lee H et al. so as to include the use of fiber impregnated plastic, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Lee H et al.. 

 disclose most of the claimed invention except for mentioning wherein the frame include an I-beam cross section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Lee H et al. to whatever form or shape was desired or expedient, wherein applicant did not provide a reason or a stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art.  Note that a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.  
Allowable Subject Matter
Claims 12-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644